Exhibit 10.1


MEMORANDUM OF UNDERSTANDING


This Memorandum of Understanding (Memorandum) is made and effective this 26th
day of January 2011 (Effective Date), by the Board of Directors (Board) of
Auburn Savings Bank, FSB, OTS Docket No. 01305 (Association), and the Office of
Thrift Supervision (OTS), a bureau of the United States Department of the
Treasury, acting through its Northeast Regional Director or his design (Regional
Director). The Board agrees to take the actions set forth below to correct
various matters and concerns discussed in the September 7, 2010 Report of
Examination (2010 ROE) of the Association.


Business Plan/Risk Reduction Plan.


1.           (a)           By February 28, 2011, the Board shall approve and
submit to the Regional Director an acceptable written Business Plan/Risk
Reduction Plan (Plan) covering the three-year period ending December 31, 2013.
To be acceptable, the Plan must:


(i)  
contain a detailed narrative of the Board's general business philosophy, plans
and strategies to improve the Association's financial condition and the means by
which the Association will achieve its plans and strategies;

(ii)  
establish realistic projected capital levels and quarterly Regulatory Capital
Ratios1 (Projected Regulatory Capital Ratios) during the term of the Plan that
are sufficient to:

(A)           support the Association's existing and prospective risk profile,
considering the risks and weaknesses identified in the 2010 ROE; and
(B)           comply with the requirements in this Memorandum to reduce
concentrations in Classified Assets2, Criticized Assets3 and Higher Risk Loans
(HRLs)4.
(iii)  
contain a detailed discussion of the Association's plan to limit higher risk
activities, incorporating the requirements imposed by Paragraphs 2 and 3 of this
Memorandum;





1
The term "Regulatory Capital Ratios" means the Tier I (Core) Capital Ratio and
Total Risk-Based Capital Ratio as computed quarterly on Schedule CCR of the
Thrift Financial Report.

2
The term "Classified Assets" means assets that currently are, and/or subsequent
to the Effective Date have been classified as "substandard," ''doubtful," or
"loss," either by the Association (pursuant to 12 C.F R. § 560.160(a)(l)) or by
the OTS (pursuant to 12 C.F.R, § 560.160(a)(2)). Classified Assets are reported
at lines VA965, VA970 and VA975 of TFR, Schedule VA.

3
The term "Criticized Assets" means assets that currently are, and/or subsequent
to the Effective Date have been: (i) Classified Assets as defined above: plus
(ii) classified as "special mention," either by the Association (pursuant to 12
C.F.R. § 560.160(a)(l))orbythe OTS (pursuant to 12 C.F R. § 560 160(a)(2)).
Special Mention Assets are reported at line VA960 to TFR Schedule VA.

4
The term High Risk Loans (HRLs) means the sum of: (i) Acquisition, development,
construction or land loans to be reported on the TFR at lines SC230, SC235, and
SC240. and SC265; (ii) Construction LIP required to be reported at TFR line
CC105: (iii) Multifamily (5 or more) loans required to be reported at TFR line
SC256: (iv) Nonresidential real estate loans required to be reported at TFR line
SC260: (v) Commercial loans required to be reported at TFR lines SC300, SC303,
and SC306; and (vi) Unused commercial lines of credit required to be reported at
TFR line CC420; less that portion of the HRLs covered by U. S. Small Business
Administration (SBA) guarantees or Finance Authority of Maine (FAME) guarantees.




 
1

--------------------------------------------------------------------------------

 

(iv)  
realistically assess and recognize increased operating expenses related to
staffing and establishing compliance with the requirements of this Memorandum;

(v)  
include a prohibition against the Association materially deviating from the
Plan, without thirty (30) days prior written notice to the Regional Director and
receipt of written non-objection from the Regional Director to such activity;
and

(vi)  
include a detailed budget corresponding to the Plan's projected activities
(Budget), that includes quarterly financial projections (balance sheets, income
statements, and regulatory capital schedules) for each quarter covered by the
Plan that are prepared in a manner consistent with the Thrift Financial Report
(TFR) and according to the instructions contained in Sections 625 and 630 of the
OTS Applications Processing Handbook, and shall include the following;



 
•
Form 1 - Balance Sheet

 
•
Form 2 - Income Statement

 
•
Form 4 - Table of Regulatory Capital Levels

 
•
Form 5 - Table of Loan Origination Levels

 
•
Form 6 - Interest Rate Assumptions for New Production.



(b)            The Board shall promptly consider, and after consultation with
the OTS, make such modifications as the Regional Director may require in order
to conform the Plan to the specifications set forth in this Paragraph 1 of the
Memorandum.


(c)            Within forty-five (45) days after the close of each calendar
quarter beginning with the quarter ending June 30, 2011, Association Management
shall prepare and submit to the Board quarterly variance reports on the
Association's compliance with the Plan (Quarterly Plan Variance Reports). The
Quarterly Plan Variance Reports shall include: (i) actual financial statements
and capital ratios versus those projected in the Plan; (ii) detailed
explanations of any material deviations from the Plan, and (iii) a specific
description of the corrective actions or measures that have been implemented,
proposed or are under consideration to correct any material deviation.


(d)            The Board shall conduct a diligent review of the Quarterly Plan
Variance Reports each quarter, assess the Association's implementation of and
compliance with the Plan and adopt appropriate corrective actions. The Board's
review of the Quarterly Plan Variance Report and assessment of compliance shall
be fully documented in the appropriate Board minutes.


Concentration Risk.


2.           By February 28, 2011, the Association shall develop and implement a
written program for controlling and reducing concentration risk that comports
with the guidance set forth in OTS CRO Memos 2525 and 3116 (Concentration Risk
Policy). The Concentration Risk Policy shall set forth a written action plan
including specific time frames, for bringing the Association into compliance
with the concentration limits established therein, including:


5 CEO Memo 252, issued on December 14, 2006, provides "Office of Thrift
Supervision Guidance on Commercial Real Estate (CRE) Concentration Risks."
6 CEO Memo 311, issued on July 9, 2009, addresses "Risk Management: Asset and
Liability Concentrations".



 
2

--------------------------------------------------------------------------------

 

(a)            plans to reduce the percentage of HRLs to Tier 1 (Core) Capital
plus allowance tor loan and lease losses (ALLL) below 300 percent by March 31,
2012; and
(b)            establishment of sub-portfolio limits for each component of the
HRLs portfolio with a concentration ratio equal to or in excess of 50 percent of
Tier 1 (Core) Capital plus ALLL.


Restrictions on Lending.


3.           (a)           Effective immediately, the Association shall not
directly or indirectly make, invest in, purchase, refinance, extend or otherwise
modify or commit to make, invest in, purchase, refinance, or extend any
Commercial Real Estate Loan (CRE Loan)7 or Commercial and Industrial Loan (C&I
Loan) 8 without the prior written non-objection of the Regional Director. A
request for non-objection must be received by 0TS at least fifteen (15) days
before a response is needed.


(b)           Notwithstanding the restrictions in subparagraph (a) above, the
Association may:
(i) make advances necessary to honor legally binding commitments to fund loans
(commitments) or loans-in-process (LIP) in existence as of November 29, 2010,
provided that the Association (A) prior to honoring any commitment or making any
disbursement under an LIP, shall affirmatively determine that all conditions
precedent to the commitment or disbursement have been satisfied, and (B) will
not violate any law or regulation applicable to it by honoring such commitment;
(ii) refinance, modify or extend existing loans where: (A) refinancing by a
third party is not reasonably feasible, (B) no new funds are advanced by the
Association, and (C) the Association improves the credit quality and
collectability of the loan through receipt of new guarantees or new collateral
and fully documents and supports the improved credit quality in the loan file.
If the Association cannot obtain new guarantees or new collateral to support the
refinance, modification, or extension, then the Association at a minimum must
document at the time of loan maturity that the existing borrower has
demonstrated the ability to make timely payments on the loan and on its other
debts; and
(iii) make, invest in, purchase, refinance, extend or otherwise modify loans
guaranteed by the U. S. Small Business Administration (SBA) or the Finance
Authority of Maine (FAME) if the Association is at that time in compliance with
the concentration risk limits established in Paragraph 2.




7 The term Commercial Real Estate Loans (CRE Loans) means:
(a) Acquisition, development, construction or land loans required to be reported
on the Thrift Financial Report (TFR) at lines SC230, SC235, SC240 and SC265; and
(b) Multifamily (5 or more) loans required to be reported at TFR, Line SC256;
and
(c) Nonresidential Real Estate Loans required to be reported at TFR, Line SC260,
except for loans secured by owner-occupied nonfarm nonresidential properties
where the primary or significant source of repayment is the cash flow from
ongoing operations and activities conducted by the party, or affiliate of the
party, who owns the property.
8 The term commercial and industrial loans (C&I Loans) means:
(a) Commercial loans required to be reported at TFR Lines SC300, 303 and 306;
and
(b) Nonresidential real estate loans required to be reported at TFR Line SC260
that are secured by owner-occupied nonfarm nonresidential properties where the
primary or significant source of repayment is the cash flow from ongoing
operations and activities conducted by the party, or affiliate of the party, who
owns the property.



 
3

--------------------------------------------------------------------------------

 

Improvements to Loan Underwriting Practices.


4.           Effective immediately, the Association shall not grant any secured
loan that exceeds the lower of 80 percent of the appraised value of the
collateral for such loan or, as applicable, 90 percent of the asset's purchase
price.


5.           Effective immediately, the Association shall amend its lending
practices to require that (i) the loan approval memorandum provides a detailed
explanation of the strengths and weaknesses of the proposed financing; and (ii)
the final lending decision is clearly supported.


Appraisal Policy.


6.            Within thirty (30) days, the Association shall revise and
thereafter implement improvements to its appraisal policies and procedures
(Appraisal Policy) that:
(a) requires that an updated appraisal or evaluation, as appropriate, is
obtained when the underlying assumptions of the original appraisal supporting
any classified or criticized, or any decision to modify a HRL, is no longer
valid;
(b) establishes procedures for a documented review of HRL appraisals/evaluations
by a state certified or licensed appraiser; and the performance of property
inspections, when necessary, by a qualified individual; and
(c) expand the appraisal review documentation to include a sufficiently detailed
narrative analysis that fully supports the acceptance or rejection of the HRL
appraisal.


Credit Administration.


7.           By January 31, 2011, the Association shall revise and implement
credit administration policies, procedures, practices, and controls (Credit
Administration Policy) to ensure that it addresses all corrective actions in the
2010 ROE relating to credit administration. The Credit Administration Policy
shall comply with all regulatory guidance and, at a minimum:
(a)            require clearly documented file commentary concerning borrower
contacts and project status;
(b)            require timely collection of current borrower and guarantor
financial statements, including operating statements for businesses and
collateral properties, other reports (rent rolls, accounts receivable agings,
etc.), and ensure that interim financial statements are required and obtained
when annual statements are delayed or not yet available; and
(c)            reduce the threshold for formal monitoring of CRE Loans and C&I
Loans from $250 thousand to $100 thousand:
(d)            establish procedures to monitor pro forma type credits, where
actual performance (sales, lease/rental absorption, operating costs, etc.) lags
forecast targets. If the deviation between actual and forecast performance is
material, document the decision of management to obtain or not obtain an updated
collateral valuation, as well as the determination of the credit's rating; and.
(e)            ensure that loan proceeds are only used for approved purposes.
Construction and rehabilitation project loan proceeds must be controlled, in
accordance with loan agreements and



 
4

--------------------------------------------------------------------------------

 

appropriate Association policy, through inspections, by qualified parties that
document the completion of required work before additional funds are released to
the borrower.


8.           The Association shall ensure that effective oversight of the
Association's HRL portfolios is established and maintained by qualified loan
department staff. By January 31, 2011, the Board shall formally assess the loan
department staffing to ensure that the Association is sufficiently staffed with
qualified personnel to administer the Association's outstanding loans and comply
with the requirements of this Memorandum.


Internal Loan Review/Asset Classification/ALLL Assessment Methodology.


9.           (a) By January 31, 2011, the Board shall review and approve, and
the Association shall thereafter implement, revisions to its internal loan
review program (Revised ILR Program) that address all deficiencies and
weaknesses described in the 2010 ROE, incorporates all recommended corrective
actions in the 2010 ROE and comports with the Interagency Policy Statement on
the Allowance for Loan and Lease Losses and Questions and Answers on Accounting
for Loan and Lease Losses issued on December 13, 2006 pursuant to OTS CEO
Memorandum 250 (2006 Policy Statement). The objectives of the Revised ILR
Program shall be to: (i) determine compliance with Board-approved lending
policies, underwriting standards, and loan administration requirements and (ii)
accurately assign, and test the reliability of previously assigned, risk
ratings.


(b) The Revised ILR Program shall detail the Association's loan grading system
and specify parameters for the identification of problem loans for each type of
loan offered by the Association, inclusive of performance criteria that, if not
satisfied, would trigger a downgrade of the loan such as: (i) debt service
coverage standards for income producing loans; (ii) required liquidity ratios;
(iii) unit sales per quarter and pricing changes for construction loans; and
(iv) delinquency status parameters.
(c) The Revised ILR Program shall be administered under the direction of the
Board and provide that, at a minimum:
(i)           loan reviews are completed on a semi-annual basis, beginning with
the period ending June 30, 2011 (these reviews can be completed by either
internal loan review staff or external vendors), no later than thirty (30) days
after the close of each semi-annual period with each respective semi-annual loan
review covering at least fifty percent (50 percent) of all HRLs (or lending
relationships) greater than two hundred fifty thousand dollars ($250,000) such
that all HRLs (or lending relationships) greater than two hundred fifty thousand
dollars ($250,000) are reviewed at least once during each calendar year;
(ii) an appropriate loan review sampling of the remainder of the HRL portfolio
must also be completed during each calendar year:
(iii) the Board shall, by January 31. 2011, and at least annually thereafter,
formally evaluate and determine whether additional in-house loan review staff is
necessary to carry out the Revised 1LR Program and ensure that sufficient
resources are available to assess the risks related to HRLs; and
(iv) no later than forty-five (45) days after the close of each semi-annual
period, beginning with the period ending June 30, 2011, the Board shall review
and evaluate a



 
5

--------------------------------------------------------------------------------

 

written report documenting findings relating to the internal loan reviews
conducted during the semi-annual period and recommendations for corrective
actions and improvements in the Association's lending operation (ILR Report).
The Board shall direct appropriate actions to correct identified deficiencies
and improve the performance of the lending operation. The ILR Report must
identify and provide information about:
(A) loans in which an exception to applicable Association loan underwriting
and/or credit administration policies and procedures was identified and the
nature of the exception(s);
(B) loan files lacking complete documentation (as required by the Association's
lending policies, underwriting standards, loan administration procedures), the
nature of the exception and the current status of action taken to obtain missing
or required loan documentation; and
(C) the risk ratings assigned to the loans reviewed and whether there were
significant downgrades to risk ratings previously assigned,
(d) The Association shall immediately take all necessary steps to properly
identify and report all Criticized Assets on Schedule VA of the TFR in
accordance with 12 C.F.R. § 560.160 and Section 260 of the OTS's Examination
Handbook.


10.           By January 31, 2011, the Board shall review and approve, and the
Association shall thereafter implement and adhere to, a revised ALLL Policy
(Revised ALLL Policy) that details revisions to the Association's processes for
identifying and reporting ALLL. At a minimum, the Revised ALLL Policy shall:
(a) conform to the requirements of generally accepted accounting principles and
pertinent regulatory requirements and guidance9 and be appropriate for the size
of the Association and the complexity of its loan and lease portfolios; and
(b) address weaknesses in the methodology and processes identified in the 2010
ROE, including the requirements that the Association:
(i) strengthen the documented analysis of the application of Financial
Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 310
and FASB ASC 45010, particularly with respect to the collection and periodic
updating of historical loss data for both performing and classified loan
portfolios, on an appropriately segmented basis and
(ii) at minimum, segregate loans by TFR loan type categorization and risk rating
as follows: Pass and Pass/Watch; Special Mention; and. Substandard and Doubtful.




9 See (i) 12 C.F.R. § 560.160, (ii) Interagency Policy Statement on the
Allowance for Loan and I.ease Losses and Questions and Answers on Accounting tor
Loan and Lease Losses issued on December 13, 2006 pursuant to OTS CEO Memorandum
250 (2006 Policy Statement) and (iii) Interagency Policy Statement on the
Allowance for Loan and Lease Losses Methodologies and Documentation for Banks
and Savings Institutions, dated July 2, 2001 (66 Fed. Reg. 35629, published on
July 6, 2001).
10 FASB ASC 3 10 and 450 were previously identified as Statement of Financial
Accounting Standards I 14 and 5, respectively.



 
6

--------------------------------------------------------------------------------

 

Accounting For Real Estate Owned.


11.           (a) By January 31, 2011, the Association shall develop and
implement written Real Estate Owned (REO) policies and procedures that adhere to
12 CFR 560.172, and regulatory and accounting guidance, that provide for:
(i) the valuation of REO at time of transfer;
(ii) post-transfer write downs;
(iii) the treatment of expenses that may be capitalized and those that must be
recognized in the period in which they occur;
(iv) the recognition of gain or loss on sale; and
(v) adjustments to an REO parcel's “as is” fair value for known factors (e.g.,
interior structural issues, code violations, etc.) that would impact the
valuation.
(b) By January 31, 2011 and on an annual basis thereafter, the Association shall
obtain annual appraisals or evaluations on all material REO properties on the
Association's books.


Reduction of Criticized Assets.


12.           (a) By February 28. 2011, the Board shall approve, and the
Association shall implement an acceptable comprehensive written plan to reduce
the Association's Criticized Assets covering the time period beginning with the
quarter ending March 31, 2011 through the quarter ending December 31, 2013
(Criticized Asset Reduction Plan).
(b) To be acceptable, the Criticized Asset Reduction Plan must:
(i) establish a schedule of quarterly targeted reductions in the Criticized and
Classified Asset levels to 50 percent and 30 percent of Tier 1 (Core) Capital
plus ALLL, respectively; and
(ii) contain a written Asset Action Plan for each 1 HRL that is a Classified
Asset that shall, at a minimum, include:
(A) an analysis of all loan documents and the identification of any missing
documentation;
(B) a realistic and documented assessment of: (1) the borrower's repayment
capacity. (2) support provided by guarantees, and (3) collateral values of
property securing the loan;11
(C) an assessment of potential legal issues or other impediments that may impair
the Association's ability to recover the full value of the Classified Asset;
(D) an evaluation of potential impairment under FASB ASC 310, inclusive of
collateral dependency and loss analysis; and
(E) based on the above: (1) a description of the strategy and actions necessary
to reduce the risk associated with the Classified Asset (including collection of
principal balance owed; enhancement of collateral, guarantees or other factors
contributing to the quality of the asset) and (2) a projected schedule to
complete all actions.


11 See the discussion in Section III (Loan Workout Arrangements) of the "Policy
Statement on Prudent Commercial Real Estate Loan Workouts" issued by the
financial regulators on October 30. 2009).

 
7

--------------------------------------------------------------------------------

 

(c)            Within forty-five (45) days after the end of each quarter,
beginning with the quarter ending March 31, 2011, the Association shall submit a
quarterly written classified asset status report (Quarterly Classified Asset
Report) to the Board. The Board's review of the Quarterly Asset Report shall be
documented in the Board meeting minutes. The Quarterly Classified Asset Report
shall, at a minimum:
(i)             include the current status of all Asset Action Plans;
(ii)             identify variances in the Association's actual performance
during the preceding quarter as compared to the projections set forth in the
Classified Asset Reduction Plan;
(iii)             contain an analysis and explanation of identified variances;
and
(iv)             discuss the specific measures taken or to be taken to address
identified variances.
(d)            The Asset Action Plans required by subparagraph (b) shall be made
a part of the loan file. All other actions taken by the Board and management to
comply with this Paragraph 12 of the Memorandum shall be documented and
reflected in the Board minutes.


Separate Board .Minutes Required.


13.  
The Board shall have meetings, and recorded minutes from such meetings, that are
separate from those of its parent Holding Companies, Auburn Bancorp. MHC and
Auburn Bancorp, Inc.



Restrictions on Brokered Deposits.


14.  
Effective immediately, the Association shall not increase the aggregate dollar
amount of brokered deposits as defined in 12 C.F.R. § 337.6(a)(2), excluding
interest credited, beyond the amount at the Association as of the close of
business on January 7, 2011, without the prior written non-objection of the
Regional Director. A request for non-objection shall be submitted to the
Regional Director at least thirty (30) days prior to the anticipated date of
acceptance of deposits restricted herein.



Compliance with Memorandum of Understanding.


15.           (a)           The Board shall take prompt and ongoing action to
cause the Association to comply with the terms of this Memorandum. All actions
required to be taken by the Board shall be duly recorded in the minutes of the
meeting at which the action was taken.
(b)            Within 45 days after the end of each calendar quarter, commencing
with the quarter ending March 31. 2011, the Board shall:
(i)            Adopt a resolution (Compliance Resolution) which
(A)           addresses whether, following a diligent inquiry (which shall
include the review of management reports and all other relevant information), to
the best of its knowledge and belief, during the immediately preceding quarter,
the Association complied with each provision of the Memorandum then in effect;
and


(B)            specifies in detail how, if at all, full compliance was
determined not to exist and identifies all written notices of exemption issued
by 0 IS that were outstanding when the Compliance Resolution was adopted; and
(ii)           Provide OTS with a certified copy of the Compliance Resolution.
(c)            All policies, procedures, corrective actions, programs, and
reviews required by this Memorandum (collectively, Plans and Policies) shall
conform to all applicable statutes, regulations, written policy and guidance
that OTS has published or distributed to 0TS-regulated institutions. The Boards
shall revise Plans and Policies as may be required by the Regional Director in
order to conform to regulatory standards.  The Association shall comply with all
Plans and Policies, including any revisions or amendments required by the
Regional Director.


Effective Date.


16.           This Memorandum is effective on the Effective Date as shown on the
first page.
Duration.
17.  
This Memorandum shall remain in effect until terminated, modified or suspended,
by written notice of such action by OTS, acting by and through its authorized
representatives.



Time Calculations/Exceptions.


18.           Calculation of time limitations for compliance with the terms of
this Memorandum run from the Effective Date and shall be based on calendar days.
unless otherwise noted.


19.           The Regional Director may extend any of the deadlines, or permit
exceptions to any of the limitations, set forth in the provisions of this
Memorandum upon written request by the Association that includes reasons in
support for any extension or exception. Any OTS extension or exception shall be
set forth in writing.


Submissions and Notices.


20.           Except as otherwise provided herein, all submissions, requests,
communications, consents or other documents relating to this Memorandum shall be
in writing and sent by first class U.S. mail (or by reputable overnight carrier,
electronic facsimile transmission or hand delivery by messenger) addressed as
follows:


(a)  
To the OTS:


 
8

--------------------------------------------------------------------------------

 



Original to:
 
Copy to:
Michael E. Finn
Regional Director
Office of Thrift Supervision
Harborside Financial Center Plaza Five
Suite 1600
Jersey City, NJ 07311
 
John F. Burke
Assistant Director
Office of Thrift Supervision
35 Braintree Hill Office Park
Suite 201
Braintree, MA 02184





(b)           To the Association:
Board of Directors
c/o Allen T. Sterling, President & CEO
Auburn Savings Bank, FSB
256 Court St.
Auburn, ME 04210-5402


No Violations Authorizcd/OTS Authority Not Affected.


21.           Nothing in this Memorandum shall be construed as allowing the
Association or its Board, officers or employees to violate any law, rule. or
regulation. Nothing in this Memorandum shall inhibit, estop, bar or otherwise
prevent OTS from taking any other action affecting the Association if at any
time OTS deems it appropriate to do so to fulfill the responsibilities placed
upon OTS by law.


Miscellaneous.


22.           All references to OTS in this Memorandum shall also mean any of
OTS's predecessors, successors, and assigns.


23.           The section and paragraph headings in this Memorandum are for
convenience only and shall not affect the interpretation of this Memorandum.


Counterparts.


24.           This Memorandum may be executed in separate counterparts, each of
which shall be an original and all of which, taken together, shall constitute
one and the same instrument. Facsimile signatures are acceptable.



 
9

--------------------------------------------------------------------------------

 
 



/s/ Claire D. Thompson 
 
/s/ Thomas J. Dean                                                      
Claire D. Thompson, Chairman of
 
Thomas J. Dean, Director
the Board
         
/s/ Philip R. St. Pierre                   
 
/s/ M. Kelly Matzen                                                      
Philip R. St. Pierre, Vice Chairman
 
M. Kelly Matzen, director
of the Board
         
/s/ Bonnie G. Adams                                                      
 
/s/ Sharon A. Millet                                                      
Bonnie G. Adams, Director
 
Sharon A. Millet, Director
     
/s/ Peter E. Chalke                                                 
 
/s/ Allen T. Sterling                                                      
Peter E. Chalke, Director
 
Allen T. Sterling, Director



   
OFFICE OF THRIFT SUPERVISION
       
By:
/s/ Michael E. Finn                                                      
   
Michael E. Finn
   
Regional Director, Northeast Region
       
Date:
See Effective Date on page 1




10
